 POSTAL WORKERS LOCAL 
735 (POSTAL SERVICE
) 342 NLRB No. 47 
545
American Postal Workers Union, Local 735 (United 
States Postal Service) 
and Teri Adelson.  
Cases 17ŒCBŒ5444 and 17ŒCBŒ5517 
July 21, 2004 
SUPPLEMENTAL DECISION AND ORDER  
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND WALSH On March 23, 2004, Administrative Law Judge James 
L. Rose issued the attached 
supplemental decision.  The 
General Counsel filed exceptions and a supporting brief, 

and the Respondent filed an answering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the supplemental decision 
and the record in light of the exceptions and briefs and 

has decided to affirm the judge™s rulings, findings, and 
conclusions, and to adopt the recommended Order as 
modified and set forth in full below. 
The General Counsel™s initial complaint alleged that 
the Respondent Union excluded the Charging Party, Teri 
Adelson, from sharing in a backpay settlement of a lost-

work grievance because she was not a union member.  
The parties settled Adelson™s initial charge through a 
non-Board settlement agreement.
1  Subsequently, how-
ever, the General Counsel revoked his dismissal of the 
complaint and issued a consolidated complaint on the 
basis of a newsletter column written by the Respondent™s 

president that discussed the settlement agreement and 
Adelson.  The new complaint alleged that Adelson™s ex-
clusion from the grievance settlement and the subsequent 

newsletter column each violat
ed Section 8(b)(1)(A) of 
the Act. 
In his initial decision, the judge found that the newslet-
ter column neither was unlawful nor justified the revoca-
tion of the dismissal of the initial complaint.  The Board 

majority (Member Liebman dissenting), however, found 
that the revocation was proper and remanded the case to 
the judge for a determination on the merits of both com-

plaint allegations.  
Postal Workers Local 735 (Postal 
Service),
 340 NLRB 1044 (2003). 
In his supplemental decision, 
the judge found that both 
allegations had merit.  The Respondent has not excepted 
to these findings.
2  However, the General Counsel filed 
two limited exceptions to the judge™s remedial provi-

sions. 
                                                          
 1 Pursuant to the settlement agreem
ent, the Respondent paid Adelson 
the amount of backpay she should ha
ve received and posted an infor-
mal notice. 
2 In the absence of exceptions to the judge™s unfair labor practice 
findings, we find it unnecessary to c
onsider the judge™s basis for find-
ing these violations. 
First, the General Counsel contends that the judge™s 
remedial notice was inadvert
ently addressed only to 
ﬁMembers,ﬂ rather than to ﬁEmployees and Members.ﬂ  
As the General Counsel points out, where a union vio-

lates the Act in a manner that affects both members and 
nonmembers, the Board normally requires that the notice 
be addressed both to ﬁmembersﬂ and ﬁemployeesﬂŠi.e., 

to all the employees in the bargaining unit.
3 Second, the General Counsel 
contends that the judge 
erred by inadvertently failing to require the Respondent 

to ﬁmailﬂ copies of the notice to all bargaining unit 
members, rather than to 
ﬁsendﬂ them as the recom-
mended Order states.  A Board order normally does spec-
ify that a notice be ﬁmailedﬂ when the respondent is re-
quired not only to post the notice, but also to distribute 

copies of it to individual unit members.
4 We therefore find merit in both of the General Coun-
sel™s exceptions, and we will modify the judge™s recom-

mended Order and notice accordingly.
5  Pursuant to the 
Board™s established practice in cases involving violations 
of Section 8(b), we will also modify the recommended 

Order to provide for the posting of the notice in the Em-
ployer™s workplace, if the Empl
oyer is willing.  We will 
also delete the reference to the possibility of the Respon-

dent™s going out of business.  See, e.g., 
L. D. Kichler Co.
, 335 NLRB 1427 fn. 2 (2001).  Finally, we will also mod-
ify the notice in accordance with 
Ishikawa Gasket Amer-
ica, Inc., 
337 NLRB 175 (2001), enfd. 354 F.3d 534 (6th 
Cir. 2004). 
ORDER The Respondent, American 
Postal Workers Union, 
Local 735, Wichita, Kansas, its officers, agents, and rep-
resentatives, shall 
1. Cease and desist from 
(a) Refusing to represent fairly all members of the bar-
gaining unit, regardless of their membership in the Un-
ion, by excluding them from participation in a grievance 
settlement to which they would otherwise be entitled. 
(b) Informing union members and nonmembers that 
the Union approves of actions its stewards take that dis-
criminate against unit employees. 

                                                          
 3 E.g., 
Joint Council of Teamsters 3, 28, 37, 42 (Lanier Brugh 
Corp.), 339 NLRB 131, 135Œ136 (2003); 
Teamsters Local 122 (August 
Busch & Co.),
 334 NLRB 1190, 1195Œ1196, 1259 (2001), enfd. 2003 
WL 880990 (D.C. Cir. 2003). 
4 See, e.g., 
Air 2, LLC,
 341 NLRB 176 fn. 2 (2004). 
5 In its brief, the Respondent represents that it has already complied 
with the terms of the judge™s r
ecommended Order, including mailing 
copies of the notice in the form att
ached to the judge™s decision to all 
employees in the unit.  The legal e
ffect of any efforts to remedy the 
violations found by the judge ma
y be addressed in compliance. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  546 
(c) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at 
its business office and meeti
ng places copies of the at-
tached notice marked ﬁAppendix.ﬂ
6  Copies of the notice, 
on forms provided by the Regional Director for Region 
17, after being signed by the Respondent™s authorized 

representative, shall be posted by the Respondent and 
maintained for 60 consecutive days in conspicuous 
places including all places where notices to employees 
and members are customarily posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-

tices are not altered, defaced, or covered by any other 
material. 
(b) Mail a copy of the notice 
to every member of the 
bargaining unit. 
(c) Sign and return to the Regional Director sufficient 
copies of the notice for posting by the U.S. Postal Ser-

vice, if willing, at all places
 where notices to employees 
are customarily posted in its facility at 9450 East Corpo-
rate Hills Drive, Wichita, Kansas. 
(d) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps the Respondent has taken to comply. 
 APPENDIX 
NOTICE TO EMPLOYEES
 AND MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities.
                                                            
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
WE WILL NOT refuse to represent fairly all members of 
the bargaining unit, regardless of their membership in the 
Union, by excluding them from participation in a griev-
ance settlement to which they would otherwise be enti-

tled. 
WE WILL NOT inform union members and nonmembers 
that the Union approves of 
actions its stewards take 
which discriminate against employees. 
WE WILL NOT in any like or related manner restrain or 
coerce employees in the exer
cise of the rights guaranteed 
them by Section 7 of the Act. 
AMERICAN POSTAL 
WORKERS UNION, LOCAL 
735    David Nixon and Michael Werner, Esqs., 
for the General Coun-
sel.
 Terry D. Smith 
and Larry D. Ehrlich, Esqs., 
of Wichita, Kan-
sas, for the Respondent. 
SUPPLEMENTAL DECISON 
STATEMENT OF THE 
CASE JAMES L. ROSE, Administrative Law Judge.  This matter was 
tried before me at Wichita, 
Kansas, on October 11, 2001. The 
initial complaint alleged that
 the Respondent discriminated 
against the Charging Party because she is not a member of the 
Respondent by not including her in a payout that settled a 

grievance the Respondent brought against the United States 
Postal Service. This was an 
alleged violation of Section 
8(b)(1)(A) of the National Labor Relations Act.  The case was 
adjusted pursuant to a non-Board settlement agreement and the 
complaint dismissed by the Regional Director. 
A second charge was filed by the Charging Party and the 
Regional Director concluded th
at postsettlement acts of the 
Respondent were also a violation 
of Section 8(b)(1)(A). He set 
aside the settlement agreement and issued a consolidated com-
plaint. Following a 1-day trial, I concluded that the Respondent™s 
postsettlement act complained of was not a violation of Section 
8(b)(1)(A) nor did it justify setting aside the settlement agree-
ment. I therefore recommended that
 the matter be dismissed. 
Exceptions were taken to the Board, which held that the Re-
spondent™s postsettlement act minim
ized the effect of the set-
tlement notice and therefore the 
agreement should be set aside. 
Accordingly, the Board remanded the matter to me for a deci-
sion on the merits of whether the Respondent™s acts, which 
were settled, and statements in it
s newsletter were
 violations of 
Section 8(b)(1)(A). 
Subsequent to the Board™s remand, counsel for the Respon-
dent moved to reopen the record so that he could present evi-
dence. Counsel did cross-exam
ine the General Counsel™s wit-
nesses (including Christine Pruitt, who allegedly committed the 
initial unlawful act); and, though given the opportunity to call 
witnesses and present other evidence, he declined to do so, 
resting at the close of the Gene
ral Counsel™s case.  Counsel did 
not suggest any basis for reopening the record under the 
Board™s Rules, and I find none. 
 POSTAL WORKERS LOCAL 
735 (POSTAL SERVICE
)  547
Thus, on the record made at the trial, including my observa-
tion of the witnesses, briefs, and arguments of counsel, I make 
the following findings of fact, conclusions of law, and recom-
mended Order. I. JURISDICTION
 The United States Postal Service (USPS) provides postal 
services for the United States 
and operates various facilities 
throughout the several States, in
cluding a facility at 9450 East 
Corporate Hills Drive, Wichita, Kansas. The Board has juris-
diction over the USPS pursuant to the Postal Reorganization 
Act, 39 U.S.C. § 1209(a). 
II. THE LABOR ORGANIZATION INVOLVED
 American Postal Workers Union, Local 735 (the Respondent 
or the Union) is admitted to be, and I find is, a labor organiza-
tion within the meaning of Section 2(5) of the Act. 
III. THE ALLEGED UNFAIR LABOR PRACTICES
 A. The Facts 
To reiterate the operative facts: For some years the Union 
has been the exclusive bargaining representative of a unit of the 
USPS employees at the East Corporate Hills Drive facility. On 
May 25, 2000,
1 Christine Pruitt, the Union™s steward, filed a 
grievance alleging that Ricky Br
yant, an employee in another 
craft, had been assigned work within the Union™s bargaining 

unit jurisdiction. This matter was resolved at the second step 
with an agreement that unit em
ployees who were on the ﬁover-
time desiredﬂ list would be compensated for the 105 hours that 
Bryant had done bargaining unit work. However, not all such 
unit employees received a payment. 
Pruitt testified that she chose which unit employees would 
share in the payment, and that 
in order to give those chosen 
more money (specifically Alfred Norris and Debbie Holt, each 
of whom told Pruitt that they wanted $300), she excluded Teri 
Adelson, the Charging Party. She denied that Adelson was 
excluded because she was not a union member. She testified 
that she eliminated Adelson solely so that others could receive 
more money, however, she admitte
d that those who did so were 
union members. Denise Brown, the USPS mana
ger who settled the grievance 
with Pruitt, testified that during their meeting Pruitt called 
someone and then reported that
 since it was a ﬁclass actionﬂ 
grievance, the Union could choose whomever it wished to 
compensate. Alfred Norris, one 
of the unit employees who was 
compensated, credibly testified that Pruitt had told him she was 
only going to pay those who were union members, a statement 
he then relayed to Adelson™s brother. 
Adelson filed a charge alleging that she had been discrimi-
nated against because of her nonm
embership in the Union, and, 
as noted above, the complaint was settled pursuant to a non-
Board agreement, which required the Union to post a notice and 
make an appropriate payment to Adelson. This settlement was 
finalized in April 2001. 
                                                          
 1 All dates are in 2000, unless otherwise indicated. 
The notice posted by the Union was in the form of a letter to 
all bargaining unit employees from Dave Darrough, the Un-
ion™s president.  It reads:  
 The American Postal Workers Union Local 735 rec-

ognizes and observes the rights of all employees in 
the Unit. 
 In the May 2001 newsletter to members, Darrough reported 
concerning settlement of the of the grievance and the unfair 
labor practice:  
 In this particular case, a larg
e sum of money was involved in 
the award. In order to make the award worthwhile, it was de-
cided to divide it between a numb
er of the Bargaining Unit. In 
this case we asked that the 
award be divided between ap-
proximately 50% of the Bargaini
ng Unit employees at Corpo-
rate Hills. Normally the Union will rotate awards so that eve-
ryone will eventually receive compensation. However, in par-
ticular case [sic.], non-member Teri Adelson was not one of 
50% chosen. Since her brother was one who was selected to 
receive compensation, Ms. Adelson was passed over. Evi-
dently this didn™t set well with Ms. Adelson. Although she 
doesn™t pay dues and probably never will, she certainly de-
mands everything that dues pa
ying members struggle for. Ms. 
Adelson never called the Union or made an inquiry as to why 
she wasn™t included. She simply
 filed a complaint with the 
National Labor Relations Board alleging she had been dis-
criminated against by the Local Union. At some point, even 
when you are right, litigation costs more to defend than it is 
worth. On the advice of our at
torneys, we decided to avoid 
further litigation that promised to run into the thousands. I set-
tled her complaint by paying her the amount those who re-
ceived the award settlement paid
. I report this to the member-
ship because it is true. I was cautioned that if I reported this I 
should look over my shoulder and not be surprised if another 
complaint isn™t filed against me
. I am never surprised at the 
steps a SCAB, FREE LOADER or what ever you choose to 
call a person who refuses to pay their fair share and take a free 
ride on the dues of the dues paying membership. I tell you 
right now, I am proud of Chris Pruitt and stand behind and 
support her 100%. She never intentionally did anything 
wrong, and I don™t believe she ever will. 
 Based on this newsletter, Adelson filed the second charge in 
this matter and the Regional 
Director revoked his order dis-
missing the first complaint and issued the consolidated com-
plaint alleging that the Union 
had violated Section 8(b)(1)(A) 
by the actions of Pruitt and Darrough. 
B. Analysis and Co
ncluding Findings 
1. The newsletter
 In my initial decision, I conc
luded that Darrough did not vio-
late Section 8(b)(1)(A) in his newsletter to members.  On this 
conclusion, the Board specifica
lly expressed no opinion, ruling 
only that Darrough™s statements in the newsletter justified set-
ting aside the settlement agreement. However, the Board also 
said: ﬁDarrough™s comments exceeded Section 8(c)™s zone of 
protection by suggesting that it is
 permissible, indeed laudable, 
for a union to discriminate ag
ainst nonmembers. For this rea-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
  548 
son, contrary to our dissent
ing colleague™s view, Darrough™s 
comments were not privileged.ﬂ
2  Later in its decision, 
Postal 
Workers Local 735 (Postal Service),
 340 NLRB 1363, 1365 
(2003), the Board posed an analogy:  
 An employer™s supervisor refuse
s to grant monetary benefits 
to an employee because of the employee™s membership in a 
union. The employee files a charge against the employer, and 
the General Counsel issues a complaint. The case settles on a 
non-Board basis. The settlement includes the posting of a no-
tice. Shortly thereafter, the employer posts a notice which ex-
coriates membership in the union and says that the employer 
ﬁis proud ofﬂ the supervisor™s 
conduct and ﬁstands behind and 
supports the supervisor 100%.ﬂ The General Counsel asserts 
that this conduct undermines the settlement 
and is unlawful. 
 In our view, the General Counsel would be correct, and we 
reach the same result in the instant case.  [Emphasis added.] 
 From this language I conclude that
 the rule of decision in this 
matter is that Darrough violated Section 8(b)(1)(A) by his 
newsletter comments because he implied that nonmembers 
would not be represented by the 
Union or treated fairly. As the 
Board notes, expressing contempt for ﬁfree loadersﬂ would not 
be unlawful or justify setting aside the settlement agreement 
since the Union has an 8(c) right to state its opinion. See also 

Letter Carriers Local 3825 (Postal Service),
 333 NLRB 343 
(2001). 2. Excluding Teri Adelson from the settlement 
Though Pruitt testified that Adelson™s nonmembership in the 
Union was not a factor in her decision to exclude Adelson, I 
credit the testimony of Denise Brown and Alfred Norris. Brown 
is the Employer™s manager invo
lved in negotiating the griev-
ance settlement. She testified that during the settlement confer-
ence, employee Debbie Holt asked Pruitt ﬁif we had to pay Teri 
because she was not a union member.ﬂ  Pruitt then made a tele-
phone call and subsequently ﬁlooke
d at Debbie and said, it is a 
class action. We can pay whoever [sic] we want.ﬂ 
                                                          
 2 While dissenting Member Liebma
n did ﬁnot reach the issue of 
whether Darrough™s column violated 
Sec. 8(b)(1)(A),ﬂ implicitly, she 
must have concluded it did not, sin
ce she concluded that the settlement 
agreement should not have been set aside. 
Norris testified that in a discussion with Pruitt he said that 
Adelson should have been incl
uded in the grievance. Pruitt 
ﬁkind of stated that they we
re going to pay only union mem-
bers.ﬂ He insisted that Adelso
n be on a subsequent grievance 
for overtime and she was. This 
fact, however, does not exoner-
ate Pruitt™s refusal to include Adelson in the first grievance 
settlement. 
To exclude an employee from a grievance settlement simply 
because she is not a member of the union is clearly a violation 
of Section 8(b)(1)(A).  
Letter Carriers Local 3825 (Postal Ser-
vice), 
supra. Further, even if union membership was not a factor in ex-
cluding Adelson from the grievance payout, the mere fact that 
she was excluded though otherwise e
ligible is itself sufficient to 
conclude that Pruitt did not fairly represent members of the 
bargaining unit. Thus in 
Mine Workers Distri
ct 5 (Pennsylvania 
Mines Corp.),
 317 NLRB 663 (1995), an arbitrator awarded 
backpay for supervisors having done bargaining unit work and 
retained jurisdiction over issues
 of who would receive money 
and how much. The union requeste
d the employer to pay the 
whole amount ($6121.09) to the union, which was done. The 
union did not distribute any of the award to employees on 
grounds that it would have been 
difficult to determine who was 
entitled to what. The Board found the union™s act a breach of its 
duty of fair representation and a violation of Section 
8(b)(1)(A). This is an even stronger case. 
Accordingly, I conclude that 
excluding one member of the bargaining unit from a grievance 
award simply so that others might get more is a breach of the 
Union™s duty of fair representa
tion and a violation of Section 
8(b)(1)(A). REMEDY Having concluded that the Respondent committed certain un-
fair labor practices, I shall recommend it cease and desist there-
from and post an appropriate notice. The Charging Party having 
been compensated in the amount received by others who par-
ticipated in the grievance settlement, no backpay is due. 
Since the Union™s newsletter was the vehicle for Darrough™s 
violation, I shall recommend that 
the Union be ordered to send 
a copy of the notice to each union member and each member of 
the bargaining unit. 
[Recommended Order omitted from publication.] 
 